Title: To Alexander Hamilton from James McHenry, 12 May 1798
From: McHenry, James
To: Hamilton, Alexander


Philad. 12 May 1798.
My dear Hamilton.
I shall in a short time be able to get to sea, one or two of our frigates, and perhaps, in less than six or seven days, Cap Dale, in the Ganges, a lately purchased vessel. Can you spare an hour or two to help me to the instructions that it will be proper to give to their captains. Our ships of war, it is probable, will meet with French privateers, who may be in possession of our merchantmen, or with our merchant vessels having French prize masters on board; or with French privateers cruising upon our coast to capture american vessels. They may also when acting as convoys be obliged to employ force to protect their convoy, and may even be obliged to board a French ship of war to terminate a contest and insure its safety. What instructions ought to be given to meet such cases, or enable them to afford competent protection to our merchantmen and preserve the Executive from any future accusation, of having by its orders involved the country in war. I foresee these instructions will fall to my lot, there being no chance that we shall have a Secretary of the Navy in time to frame them or relieve me from the responsibility. Neither the President has mentioned the subject yet to me nor any other gentleman. You will easily conceive how necessary it is I should be assisted with your ideas and a sketch of such instructions as in your opinion will comport with the existing state of things, and the profound reserve of Congress.
Yours sincerely & Affectionately
James McHenry
